Citation Nr: 1548238	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-35 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for residuals of cold injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to April 1952, which includes service in a combat zone in Korea.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran's claim for service connection for bilateral hearing loss and denied claims for service connection for residuals of cold injury and tinnitus.  The Veteran did not appear for his scheduled February 2015 hearing before the Board and has not given a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2015) (providing that failure to appear for a scheduled hearing will be processed as though the request for hearing had been withdrawn).

The Board notes that the Veteran did not submit a substantive appeal (VA Form 9) with regard to the issue of his entitlement to an increased initial rating for bilateral hearing loss following his timely notice of disagreement (NOD) and the RO's subsequent statement of the case.  However, because the RO continued to process this claim as if on appeal by certifying that issue to the Board, the Board will review this claim.

In addition, with regard to the Veteran's original claim for service connection for tinnitus, the Board finds that the Veteran did not submit a timely NOD to initiate an appeal of the RO's May 2011 denial of this claim.  Thus, although this issue was addressed by the Veteran's representative in an October 2015 informal hearing presentation (IHP), the Board finds that it is not currently before the Board.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim for service connection for residuals of a cold injury, the Board observes he served in the Korean War during the winter months, and is now contending he sustained a cold injury to which he links current disability.  In May 2012, a VA clinician noted that the Veteran experiences symptoms of neuropathy in his feet.  He also currently has restless leg syndrome.  In these circumstances, the Veteran should be examined to ascertain whether current disability may be related to service, as indicated by the Veteran.  

In addition, with regard to the Veteran's claim for an increased initial disability rating for bilateral hearing loss, his representative indicated in an October 2015 IHP that the Veteran's hearing may have deteriorated substantially since he was evaluated by VA in May 2011.  Assuming the representative has some personal acquaintance with the Veteran and would be in a position to recognize this deterioration, a more current examination should be provided.  

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should also be added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide, or authorize VA to obtain, any outstanding records of his treatment for his hearing disability and his claimed cold injury residual.  All responses to VA's requests for evidence should be documented in the claims file.

2.  After associating any pertinent, outstanding records with the claims file, provide an appropriate VA examination to determine the severity of the Veteran's hearing loss.  The claims file should be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's hearing disability.  All findings and conclusions should be set forth in a legible report.

3.  Next, provide an examination and obtain an opinion as to whether the Veteran has a residual of a cold weather injury, which if that is the case, should be specifically identified.  In particular, the examiner should express an opinion as to whether any current neuropathy, or restless leg syndrome, was caused by a cold weather injury.  The claims folder should be made available to and reviewed by the examiner, all necessary tests should be conducted, and the examiner should set forth a complete rationale for all findings and conclusions.  The examiner is asked to comment on any relevant treatment records in his or her report.

If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why that is so and note whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






